Citation Nr: 9917541	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  93-13 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for additional 
gastrointestinal disorder as residuals of appendectomy, to 
include gastritis, duodenitis, a hiatal hernia, and 
diverticulosis.  

2.  Entitlement to an increased rating for residuals of right 
colectomy with temporary colostomy due to gangrenous appendix 
and aggravation of irritable bowel syndrome, currently 
evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for abdominal scarring 
as residual of surgeries for an appendectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Appellant, and Ike Pain


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from November 1963 to January 
1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for gastrointestinal disorders, to include 
gastritis, duodenitis, a hiatal hernia, and diverticulosis, 
as residuals of appendectomy, and increased ratings for 
residuals of right colectomy and temporary colostomy, and 
abdominal scar as residual of appendectomy surgeries.  

The case was previously before the Board in June 1995 and 
November 1996 when it was remanded to the RO for additional 
evidentiary development.  By a rating action in January 1999, 
service connection was granted for irritable bowel syndrome 
on the basis that it was aggravated by the service-connected 
residuals of right colectomy with temporary colostomy.  This 
disability was rated as part of the service connected 
gastrointestinal disorder and the 40 percent rating was 
continued.


FINDINGS OF FACT

1.  The claims for service connection for gastritis, 
duodenitis, diverticulosis, or hiatal hernia are not 
accompanied by medical evidence in support thereof.  

2.  The claims for service connection for gastritis, 
duodenitis, diverticulosis, and hiatal hernia are not 
plausible.  

3.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claims has been developed. 

4.  Residuals of right colectomy with temporary colostomy are 
manifested by abdominal cramping and diarrhea, attributed to 
service-connected irritable bowel syndrome, with no symptoms 
considered to suggest partial or recurrent small bowel 
obstruction.

5.  Abdominal scarring as residual of surgeries for an 
appendectomy is manifested by crossing scars, with a typical 
4 inch transverse appendectomy scar in the right lower 
quadrant with some tenderness, and a 6 inch longitudinal 
crossing scar on the right rectus.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for gastritis, duodenitis, diverticulosis, 
or hiatal hernia.  38 U.S.C.A. §5107 (West 1991).

2.  Residuals of right colectomy with temporary colostomy are 
not more than 40 percent disabling under any applicable 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, and  Codes, 7301, 
7319, and 7329 (1998). 

3.  Abdominal scarring as residual of surgeries for an 
appendectomy is not more than 10 percent disabling under any 
applicable criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.544, 56, and Part 
4, Code 5319 (1996), and §§ 4.1, 4.2, 4.7, 4.10, 4.56, Codes 
5319 and 7804 (1998). 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the veteran underwent 
appendectomy in December 1963, and was subsequently treated 
from April 1964 to September 1964 for retroperitoneal abscess 
on the right, with secondary cecal deformity.  In May 1965 a 
right colectomy and ileotransverse colostomy was performed 
due to a large inflammatory mass involving the cecum and 
ascending colon, which was found to contain a fecalith.  The 
veteran's postoperative course was uncomplicated and he was 
returned to full duty in July 1965.  

On VA examination conducted in April 1971 the veteran 
complained of mid abdominal cramping after his morning meal, 
which had begun approximately one year earlier.  The abdomen 
was flat and soft with no tenderness, masses or viscera felt.  
A 6 inch scar was noted on the right rectus and there was a 
transverse 4 inch scar on the right lower quadrant.  Barium 
enema revealed resection of the proximal colon just proximal 
to the hepatic fixture, with otherwise normal results.  The 
diagnoses were 1. Appendectomy scarring of the abdomen, 
residuals of chronic abscess formation and repeated surgery. 
2. Postoperative partial colectomy with residuals.  

A rating action in May 1971 granted service connection for 
residuals of right colectomy, evaluated as 40 percent 
disabling, and abdominal scarring, evaluated as 10 percent 
disabling.

In December 1988 the veteran was hospitalized for 
approximately two weeks at a VA Medical Center (VAMC), where 
he was treated for gastric ulcer.  Upper gastrointestinal 
study disclosed a large ulcer on the left curvature of the 
stomach.  Sigmoid diverticulosis was disclosed on barium 
enema.  

An upper gastrointestinal series conducted in January 1989 
revealed evidence of a healing gastric ulcer, which was shown 
to be healed on upper gastrointestinal endoscopy conducted in 
February 1989.  VA outpatient treatment records dated in May 
1989 to January 1992 reflect treatment for gastrointestinal 
symptoms including abdominal cramps, and diarrhea, with 
various diagnoses to include, gastritis, gastroenteritis, 
duodenitis, and diverticulosis.  A small hiatal hernia was 
noted in September 1989.  

The report of a VA examination conducted in January 1992 
reflects the veteran's complaints of frequent, generalized 
abdominal cramping, which could be quite severe, and were 
associated with diarrhea.  He reported that one such episode 
had caused him to have a minor accident in his role as a 
truck driver resulting in the loss of his job.  On physical 
examination the abdomen was not distended.  There was mild 
tenderness in the epigastrium and left lower quadrant.  Bowel 
sounds were hyperactive.  Crossing scars, measuring 13 
centimeters and 14 centimeters, were noted.  The diagnoses 
were:  1. History of ruptured appendix and abscess with 
subsequent right colectomy and temporary transverse 
colostomy.  2. Chronic abdominal pain most likely secondary 
to adhesions, with chronic diarrhea.  3. History of 
diverticulosis disease.  4. Abdominal surgical scars. 

VA outpatient treatment records show that the veteran was 
seen in July 1992 for follow-up of ulcers, diverticulosis, 
and status post abdominal exams as complications of 
appendectomy.  At that time it was noted he had chronic 
ulcer, history of diverticulosis, no constipation or 
diarrhea, and continued to complain of abdominal cramps.  
Physical examination of the abdomen revealed some tenderness 
in the scar of the right lower quadrant, which the veteran 
said was normal for him.  It was also noted he had multiple 
surgical scars.  In February 1993 the veteran's epigastric 
pain was assessed as possible recurrent h. pylori vs. 
irritable bowel disease.  An endoscopy conducted in March 
1993 indicated possible pylori infection.  Records dated in 
June 1993 reflect diverticulosis and status post h. pylori.

At the time of the veteran's August 1993 personal hearing 
before the Board, it was argued that he had gastritis, hiatal 
hernia, secondary diverticulosis and duodenitis, which were 
related to his surgeries during service, although the veteran 
testified that no doctor had ever told him that these 
conditions resulted from his surgeries.  He also testified 
that he experienced attacks of severe abdominal cramps, 
lasting approximately 5 minutes at a time, which occurred 
several times a day or as infrequently as once every 2 to 3 
days.  He reiterated that he had lost his position as a 
regular truck driver due to these attacks.  The veteran also 
noted he had heartburn all the time, and stated that every 
time he ate he needed to be within 15 minutes of a bathroom.  
He followed a diet of 6 small meals a day.  

VA outpatient treatment records dated in September 1993 to 
September 1995 reflect treatment for abdominal cramps, and 
postprandial diarrhea which was described as longstanding.  
The diagnoses were reflux, diverticulosis, irritable bowel 
syndrome and gastro-esophageal reflux disease.  Symptoms were 
considered to be improved in March 1995 with treatment and 
lifestyle changes.  

On VA gastrointestinal examination conducted in December 1995 
the veteran reported that his predominate difficulty involved 
diarrhea which he experienced several times daily, with 
considerable urgency of the defecation.  The episodes were 
preceded by mild cramping in the lower abdomen which resolved 
promptly, and were apparently unrelated to his diet.  The 
veteran's weight was stable and he was eating well.  He 
denied heartburn, dysphagia, or upper abdominal distress.  It 
was noted he had a well documented history of peptic ulcer, 
secondary to pylori infection, which responded well to 
treatment.  The examiner noted that based upon clinic notes 
dating back to the 1980's, it appeared that the veteran's 
surgery in service had not been associated with major bowel 
problems.  The first references to the current complaints did 
not precede 1990.  Physical examination revealed a typical 
appendectomy scar in the right lower quadrant with a 
longitudinal scar crossing it.  There was minimal tenderness 
in the left lower quadrant and in the suprapubic area.  Bowel 
sounds were normal.  There were no bruits or rubs and neither 
the liver nor spleen was palpable.  The examiner's assessment 
was expressed as follows:  The symptoms are typical of 
irritable bowel syndrome.  I neglected to mention in the past 
history that a barium enema in 1988 did show diverticulosis 
but his has never been complicated by bleeding or 
diverticulitis.  I do not think that current symptoms are 
part of the diverticulosis.  A flexible sigmoidoscopy to 
access the rectum and sigmoid would be reasonable; the 
chances of finding significant inflammatory disease to 
explain his symptoms are small.  The VA examiner added that 
he suspected the veteran's prior surgeries played a role in 
the severity of his symptoms, that is, the symptoms would be 
expected to be milder if the veteran had not had resection of 
some terminal ileum and part of the colon. 
His symptoms were not considered to suggest partial or 
recurrent small bowel obstruction.  

A small nodule was found on sigmoidoscopy in December 1995 
and biopsy revealed normal colonic mucosa.  A colonoscopy 
conducted in January 1996 disclosed two polyps assessed as 
hyperplastic polyps.  When the veteran was seen in March 1996 
he reported doing fairly well, still having cramps.  The 
examiner noted the veteran was status post colon resection 
with diverticulosis and irritable bowel syndrome.  Some 
control of the continuing tendency toward diarrhea was 
achieved with medication.

When the veteran was seen for VA examination in March 1997 he 
was having an episode of crampy mid abdominal pain.  Such 
episodes reportedly occurred irregularly and were 
unpredictable.  His diarrhea problem continued to be helped 
but not resolved with medication.  Objective examination 
revealed abdominal scars unchanged, bowel sounds slightly 
hyperactive, but without rushes.  The right lower quadrant 
was slightly tender, but there was no guarding or rebound, 
and no masses were found.  The examiner stated that his 
assessment was unchanged from the previous VA examination in 
December 1995.  Additional medication was prescribed for 
cramps.  

Also of record is a May 1998 VA report signed by the same VA 
examiner, who was identified as the Chief, Gastroenterology.  
The physician stated he had reviewed the veteran's claims 
folder and conducted all necessary tests.  He indicated that 
his assessment was unchanged from that expressed in December 
1995.  

Entitlement to Service Connection for Additional 
Gastrointestinal Disorders as Residuals of Appendectomy, to 
include Gastritis, Duodenitis, Hiatal Hernia, and 
Diverticulosis.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Disability which is proximately 
due to or the result of service connected disease or injury 
shall be service connected.  When service connection is thus 
established, the secondary condition will be considered a 
part of the original condition.  38 C.F.R. § 3.310.  The 
Court has held that secondary service connection is also for 
application where a nonservice connected disability is being 
aggravated by a service connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997). Lay testimony may be used to show service 
connection by continuity of symptomatology, as well as to 
show a nexus between the continuity of symptomatology and the 
present disability when "such a relationship is one as to 
which a lay person's observation is competent." Savage, 10 
Vet. App. at 497.  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
claims for service connection for gastritis, duodenitis, a 
hiatal hernia, and diverticulosis are not well grounded.  To 
sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet.App. 19 
(1993).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App. 359 (1995).  
In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in service injury or 
disease and the current disability (medical evidence.) The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown,  
7 Vet.App. 498 (1995).  

On review of the evidence, the Board notes that none of the 
disorders for which service connection is sought, gastritis, 
duodenitis, diverticulosis, or hiatal hernia was present in 
service, and none of the claimed conditions was revealed on 
VA examination conducted in 1971.  The earliest evidence of 
diverticulosis dates from December 1988, 20 years after 
service.  Gastritis, duodenitis, hiatal hernia, were first 
reflected in 1989.  No medical evidence has been submitted to 
relate the claimed conditions to the service connected 
gastrointestinal disorder.  

More recently the VA examiner in December 1995 considered 
that the veteran's gastrointestinal symptoms were 
attributable to irritable bowel syndrome, and specifically 
stated that the current symptoms were not considered to 
reflect diverticulosis.  The examiner's opinion was unchanged 
on March 1997 VA examination or his 1998 report.  In the 
absence of medical evidence establishing a nexus between the 
claimed diseases and the service connected condition, the 
claims for service connection for gastritis, duodenitis, 
diverticulosis, and hiatal hernia lack a necessary element of 
a plausible claim and must be denied as not well-grounded. 

Entitlement to an Increased Ratings

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his increased rating 
claims are well-grounded; that is, the claims are plausible.  
Additionally, there is no indication that there are 
unobtained records which are available and which would aid a 
decision in this case.  Accordingly, we conclude that the 
record is complete and that there is no further duty to 
assist the veteran in developing the claim, as mandated by 
38 U.S.C.A. § 5107(a). 

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  The veteran's service-connected disability 
characterized by residuals of right colectomy with irritable 
bowel is currently evaluated under the provisions of 
Diagnostic Codes 7301 and 7329, pertaining to adhesions of 
the peritoneum, and resection of the large intestine, 
respectively.  

Under Diagnostic Code 7301 a 50  percent rating is assigned 
where adhesions are severe; with definite partial obstruction 
shown by X-ray, and frequent and prolonged episodes of severe 
colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  Moderately severe symptoms, with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
warrants a 30 percent evaluation.  Moderate symptoms 
characterized by pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention are rated as 10 percent 
disabling.

Under Diagnostic Code 7329 pertaining to resection of the 
large intestine a maximum rating of 40 percent is assigned 
where symptoms are severe, objectively supported by 
examination findings.  A 20 percent rating is for assignment 
where symptoms are moderate and slight symptoms are rated 
10 percent disabling. Note: Where residual adhesions 
constitute the predominant disability, rate under diagnostic 
code 7301.

The evidence in this case indicates that the veteran's 
current gastrointestinal symptoms are frequent abdominal 
cramping and diarrhea, considered to be attributable to 
irritable bowel syndrome, which has been service-connected as 
secondary to the residuals of right colectomy with temporary 
colostomy.  The evaluation of irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) is governed by the 
rating criteria set forth at Diagnostic Code 7319, which 
provides a maximum rating of 30  percent where the evidence 
reflects severe symptoms, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Moderate irritable bowel syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress, warrants a 20 percent evaluation.  

In accordance with the provisions set forth at 38 C.F.R. 
§ 4.114, ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  On application of all 
the pertinent schedular criteria of Codes 7301, 7319, and 
7329, to the facts of this case, with consideration of the 
provisions of 38 C.F.R. § 4.114, the Board concludes as 
follows:  inasmuch as the evidence does not demonstrate the 
criteria for a 50 percent evaluation under Code 7301, which 
require evidence of definite partial bowel obstruction shown 
by X-ray, the degree of disability reflected by the current 
medical evidence is not greater than the level of severe 
symptoms warranting a 40 percent evaluation under Code 7329.  
Accordingly an increased rating is not warranted for 
residuals of right colectomy with temporary colostomy.

The veteran's service-connected abdominal scarring is 
currently evaluated under the provisions of Diagnostic Code 
5319 pertaining to injury of the abdominal muscles, Muscle 
Group XIX, which has the function of support and compression 
of the abdominal wall and lower thorax; flexion and lateral 
motions of the spine; synergists in strong downward movements 
of the arm.  Included are the (1) muscles of the abdominal 
wall: (1) Rectus abdominis; (2) external oblique; (3) 
internal oblique; (4) transversalis; (5)quadratus lumborum.  

Inasmuch as the regulations pertaining to the rating of 
muscle injuries were revised effective July 3, 1997, the 
veteran is entitled to evaluation of his disability under 
either the previously existing regulations or the newly 
amended regulations, - whichever is determined to be more 
favorable in his individual case.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991); VA O.G.C. 
Prec. 11-97 (March 25, 1997); 62 Fed. Reg.___(1997).  

Under the criteria in effect prior to July 3, 1997, the 
cardinal symptoms of muscle disability are weakness, fatigue-
pain, and uncertainty of movement. 38 C.F.R. § 4.54 (1996).  
As defined by the old regulations a slight (insignificant) 
disability of the muscles results from a simple wound of 
muscle without debridement, infection or effects of 
laceration.  Service department records show a wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing is with good functional results.  No 
consistent complaint of cardinal symptoms of muscle injury or 
painful residuals is noted.  The objective findings show 
minimum scar; slight, if any, evidence of fascial defect or 
of atrophy or impaired tonus.  No significant impairment of 
function and no retained metallic fragments are evident.  38 
C.F.R. § 4.56(a) (1996). 

With regard to a moderate injury, under the old criteria, 
through and through or deep penetrating wounds of relatively 
short track by single bullet or small shell or shrapnel 
fragment are to be considered as of at least moderate degree.  
Also characteristic is the absence of explosive effect of 
high velocity missile and of residuals of debridement or of 
prolonged infection.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound need be shown.  There must be a record in 
the file of consistent complaint from first examination 
forward, of one or more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-pain after moderate 
use, affecting the particular functions controlled by injured 
muscles.  The objective findings associated with a moderate 
muscle injury show entrance and (if present) exit scars that 
are linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b).  

Under the old criteria, a moderately severe muscle disability 
is characterized by a through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.  
The history and complaint of the injury will be reflected in 
service department records or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of a wound of severe grade.  There will be a record 
of consistent complaint of the cardinal symptoms of muscle 
wounds.  Evidence of unemployability because of inability to 
keep up with work requirements is to be considered, if 
present.  Objective findings will include entrance and (if 
present) exit scars relatively large and so situated as to 
indicate track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance of muscle groups involved 
(compared with sound side) will give positive evidence of 
marked or moderately severe loss.

Under the newly revised schedular criteria the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 
38 C.F.R. § 4.56 (1998).

The classification of disability resulting from muscle 
injuries under the amended regulations is as follows: Slight 
disability of muscles is characterized by injury by a simple 
wound of muscle without debridement or infection.  The 
associated history and complaint related to slight injury are 
reflected by service department records of superficial wound 
with brief treatment and return to duty, healing with good 
functional results, and no cardinal signs or symptoms of 
muscle disability as defined above.  The objective findings 
of slight disability include a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  

Moderate muscle disability involves injury by through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaint associated with moderate muscle disability involve 
service department record or other evidence of in-service 
treatment for the wound, and a record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings of moderate muscle 
disability include entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The history and complaint of the 
injury reflects service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  There will be a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings will include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance will demonstrate positive evidence of impairment 
when compared with the sound side.  38 C.F.R. § 4.56 (1998).

Under both the old and the amended schedular criteria slight 
disability of Muscle Group XIX, the muscles of the abdominal 
wall, is evaluated as noncompensably disabling.  A 10 percent 
evaluation is assigned for moderate muscle injury to Muscle 
Group XIX.  A 30 percent evaluation will be assigned for 
moderately severe muscle injury to Muscle Group XIX.  38 
C.F.R. Part 4, Code 5319 (1996) and (1998).  

The evidence pertaining to abdominal scarring as residual of 
surgeries for an appendectomy reflects crossing scars, 
including a typical 4 inch transverse, appendectomy scar in 
the right lower quadrant with some tenderness, and a 6 inch 
longitudinal crossing scar on the right rectus.  The record 
does not reveal intermuscular cicatrization or scarring, a 
record of consistent complaint of the cardinal symptoms of 
muscle wounds, evidence of inability to keep up with work 
requirements, loss of deep fascia, muscle substance, or loss 
of normal firm 

resistance of muscles compared with the sound side, or 
evidence of impaired muscle strength or endurance.  
Accordingly, the medical evidence clearly is against the 
claim for a rating in excess of 10 percent under either the 
newly revised regulations or the criteria previously in 
effect.  The Board finds that a rating higher than 10 percent 
is not warranted for the veteran's abdominal scarring under 
Code 5319.  

Also for consideration in rating the veteran's abdominal 
scarring, are the provisions of Diagnostic Codes 7803, 7804, 
and 7805 pertaining to the evaluation of scars.  A 10 percent 
disability rating will be assigned for scars which are tender 
and painful on objective demonstration, under Code 7804, and 
a 10 percent evaluation is also for assignment for 
superficial, poorly nourished scars with repeated ulceration, 
pursuant to Code 7803.  A 10 percent evaluation is warranted 
for superficial scars which are tender and painful upon 
objective demonstration.  Other scars may be evaluated on the 
basis of limitation of function of the part involved, under 
Code 7805.  Although the record reflects the criteria of 
tender abdominal scar, no additional evaluation is available 
under Code 7804, inasmuch as compensating a claimant twice, 
or more, for the same symptomatology would result in 
overcompensation for the actual impairment of earning 
capacity. 38 C.F.R. § 4.14 (1998); Brady v. Brown, 4 Vet.App. 
203, 206 (1993).  The critical element for evaluation under 
multiple codes is that none of the symptomatology of one 
condition is duplicative of, or overlapping with the 
symptomatology of the other condition, Esteban v. Brown, 6 
Vet.App. 259 (1994), which clearly is not the case in this 
instance.  Accordingly, the Board finds that the record 
presents no evidentiary basis for a rating greater than 
10 percent for abdominal scarring.  


ORDER

The claims for service connection, for gastritis, duodenitis, 
a hiatal hernia, and diverticulosis, claimed as residuals of 
appendectomy, are denied as not well grounded.  

A rating greater than 40 percent for residuals of right 
colectomy with temporary colostomy and irritable bowel 
syndrome is denied.  

A rating greater than for 10 percent for abdominal scarring 
as residual of surgeries for an appendectomy is denied.  



		
	C. W. Symanski 
	Member, Board of Veterans' Appeals



 

